Citation Nr: 0530455	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  05-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for residuals of heat 
exhaustion or heat stroke.  

2.  Entitlement to service connection for coronary artery 
disease, with status post-coronary artery bypass graft, to 
include as secondary to heat exhaustion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, in pertinent part, denied 
the veteran's claims for service connection. 

The veteran perfected his appeal in March 2005.  He elected 
to have his case decided without a hearing.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran. 

2.  The service medical records show that the veteran was 
treated for an episode of heat exhaustion during service; 
however, his separation examination was negative for any 
pertinent abnormal objective findings and the post-service 
medical evidence does not show a current diagnosis of heat 
exhaustion or heat strokes, to include residuals of same at 
any time after his separation from service. 

3.  The veteran's cardiovascular disease, to include coronary 
artery disease with status post coronary artery bypass graft 
was first shown decades post-service and there is no 
competent evidence that links a current cardiovascular 
disorder to any incident of or finding recorded during 
service, to include heat exhaustion; as service connection 
for heat exhaustion is not in effect, any claim for secondary 
service connection must be denied as a matter of law.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for claimed heat 
exhaustion or residuals thereof is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).  

2.  Service connection for coronary artery disease with 
status post-coronary artery bypass graft, to include as 
secondary to heat exhaustion or residuals thereof, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the October 2004 RO 
decision, the Statement of the Case and Supplemental 
Statements of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, correspondence 
from the RO sent to the veteran, to include the July 2004 
letter, specifically notified the veteran of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and the relative 
burdens of the veteran and VA in producing or obtaining that 
evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the July 2004 correspondence from the RO, satisfied 
the notice requirements by: (1) informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the October 2004 RO 
decision that is the subject of this appeal.  Additionally, 
the Board finds that prior to the October 2004 RO decision 
and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claims.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records.  Although the RO obtained 
most of the veteran's service medical reports, to include the 
separation examination report, other service medical records 
could not be found.  Each inquiry proved to be unsuccessful.  
Where, as here, part of the veteran's service medical records 
are presumed lost, through no fault of the appellant, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The Board finds that all efforts to obtain the 
service medical records have been made and have been 
fruitless, the documentation of responses to the searches has 
met the heightened standard for searches for evidence known 
to have been in the government's possession.  The RO has 
obtained all identified evidence to the extent possible.  The 
Board will expand upon this particular point in the analysis 
below.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran has residuals 
of heat exhaustion that began during or as the result of some 
incident of service, the Board notes that, in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant' s act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C. § 5103A(d) (West 2002)); 38 C.F.R. § 3.159(c)(4) 
(2005). 

In the absence of competent evidence of any abnormal findings 
indicative of residuals of heat exhaustion during the more 
than 50 years that have elapsed since service, the Board 
finds that the medical evidence currently of record is 
sufficient to adjudicate the appeal of this issue and a 
medical examination or opinion is not warranted.  Id; see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As to the claim of service connection for a coronary artery 
disease status post-coronary artery bypass graft, to include 
as secondary to heat exhaustion, the medical evidence does 
not show coronary artery disease until decades after his 
separation from service, there is no competent evidence that 
suggests a link between a current diagnosis of a 
cardiovascular disorder and any incident of service, to 
include an episode of heat exhaustion, and the only competent 
opinions that address this latter nexus question either weigh 
against the claim or is of no probative value as the examiner 
was unable to provide the opinion without resort to 
speculation.  As service connection cannot be granted for 
heat exhaustion or residuals of same, and the relevant post-
service medical evidence includes a competent opinion 
addressing the contended causal relationship between coronary 
artery disease with status post-coronary artery bypass graft, 
the medical evidence of record is sufficient to decide this 
appeal.  There is no duty to provide another examination or 
medical opinion with respect to his claim for service 
connection for a coronary artery disease with status post-
coronary artery bypass graft, to include as secondary to heat 
exhaustion.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Board finds that all obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The available service medical records show that in July 1946, 
the veteran was diagnosed with heat exhaustion manifested by 
prostration, following exposure to extremely hot weather.  He 
was hospitalized for 6 days.  He was subsequently admitted 
for medical care for a chronic conversion reaction, moderate, 
manifested by episodes of fainting.  The veteran was placed 
on limited service and reclassification due to heat exposure.  
The service medical records, to include a January 1947 
separation examination report, are otherwise negative for any 
symptoms or treatment attributable to residuals of heat 
exhaustion.  These records are entirely negative for any 
findings indicative of or attributed to cardiovascular 
disease. 

In a post-service private medical note dated in September 
1983, the veteran's physician opined that he could no longer 
work installing and repairing air conditioners because among 
other reasons, he could not work in high environmental 
temperatures due to his severe hypertension, previous stroke 
(cerebrovascular accident-see summary of May 2004 VA 
examination below) and cardiac condition.  He underwent 
bypass surgery in November 1995.  

In October 2000, the veteran reported a history of having 
suffered three heat strokes during his time in service.  

The veteran underwent a VA examinations in May 2004.  He 
provided a history of residuals of heat exhaustion during 
service and a myocardial infarction and a cerebrovascular 
accident in 1992.  He related that after service discharge, 
he suffered from episodic high fevers, the most recent being 
about 10 years prior to the examination.  At the time of the 
examination, the veteran reported chronic heat intolerance.  
Following an examination of the veteran, the examiner 
diagnosed coronary artery disease post-three vessel bypass 
grafting, stable on medication, less likely than not service 
connected.  He found no evidence of rheumatic heart disease.  

A June 2004 post-service VA medical report showed that the 
veteran's left ventricular ejection fraction was within 
normal limits.  There was no evidence of aortic, mitral or 
tricuspid stenosis.  In an October 2004 post-service VA 
medical report, a clinician noted that a recent MRI revealed 
evidence of multiple hypointense areas suggestive of old 
strokes.  The clinician indicated that the veteran's diabetes 
and high blood pressure predisposed him to small vessel 
disease.  A November 2004 post-service medical report showed 
that an MRI revealed distal right vertebral artery aneurysm 
suspected to be pseudoaneurysm due to previous right distal 
vertebral re-dissection.  There were multiple areas of small 
vessel disease and stenosis of the right internal cartoid 
artery and the left side widely patent.  After the veteran 
related his experiences with heat exhaustion during service, 
the examiner stated that he was unsure as to whether the 
aneurysm was the result of his experiences during service 
with heat exhaustion.  In a statement dated in November 2004, 
the veteran claimed to have suffered many strokes after heat 
exhaustion and fainting since service.  He stated that the 
last episode had occurred in March of that year.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including 
cerebrovascular and cardiovascular disease, may be presumed 
to have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a) (2004).  The 
Court of Appeals for Veterans' Claims has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Service Connection for Residuals of Heat Exhaustion, Claimed 
as Heat Strokes  

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; 
(2) evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, supra.

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See, e.g., Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In this case 
the available service medical reports confirm that the 
veteran was treated during service for heat exhaustion.  
However, the January 1947 separation examination report was 
negative for any findings attributable to residuals of heat 
exhaustion or heat stroke.  Following service discharge, the 
first medical report that refers to heat exhaustion is dated 
in May 2004 or more than 57 years after service, when he 
reported a history of having suffered heat strokes during his 
time in service.  Although a clinician opined in  September 
1983, that the veteran's could no longer work installing and 
repairing air conditioners because, among other reasons, he 
could not work in high environmental temperatures, the 
clinician also attributed the veteran's inability to do so to 
severe hypertension, a previous stroke and a cardiac 
condition.  While the clinician failed to specify what type 
of stroke the veteran had previously suffered, there is 
clinical and radiological evidence of intracranial small 
vessel disease and an aneurysm, along with a history of a 
cerebrovascular accident or stroke, many years post-service.  
When the post-service medical evidence is read as a whole, it 
is clear that the veteran had a cerebrovascular stroke, and 
it is less likely than not that he suffered a post-service 
heat stroke.    

In October 2000 and again at the VA examinations in May 2004, 
the veteran reported a history of having had heat strokes 
during his time in service and suffering from chronic heat 
intolerance.  In a statement dated in November 2004, he 
claimed to have suffered many strokes after heat exhaustion 
and fainting since service.  He indicated that the last 
episode had occurred in March of that year.  However, there 
is no competent evidence to show that the veteran had such 
episodes or that he had any residuals of exhaustion.  The 
only reference to residuals of heat exhaustion is contained 
in the statements prepared by the veteran or the recorded 
medical history provided by the veteran.  As noted above, he 
is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu, supra.  

In summary, there is evidence that the veteran was evaluated 
and treated while on active duty for heat exhaustion.  
However, it is apparent that this episode was self-limiting 
as his separation examination was negative for any pertinent 
abnormal objective findings and the post-service medical 
evidence does not show a current diagnosis of heat exhaustion 
or heat stroke, to include residuals of same at any time 
after his separation from service.  Service connection cannot 
be granted unless there is a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for claimed residuals of heat exhaustion is not 
warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Service Connection for Coronary Artery Disease with Status 
Post Coronary Artery Bypass Graft, to include as Secondary to 
Heat Exhaustion

The veteran's coronary artery disease with status post 
coronary artery bypass graft was first shown decades post-
service and there is no competent evidence that links a 
current cardiovascular disorder to any incident of or finding 
recorded during service, to include heat exhaustion.  In a 
post-service private medical note dated in September 1983, a 
clinician made reference to a history of a cardiac condition 
and there is evidence that the veteran  underwent bypass 
surgery in November 1995.  Although in October 2000, the 
veteran reported a history of having suffered three heat 
strokes during his time in service and has thereafter 
submitted his own lay statements that link his condition to 
the heat strokes suffered in service, there is no competent 
medical opinion that links the veteran's cardiac disease to 
the single episode of heat exhaustion sustained decades ago 
during service.  

The only clinician who did render an opinion on whether the 
veteran's current disability is service related, opined that 
it was less likely than not.  The May 2004 VA opinion, 
rendered after a review of the veteran's claims file 
(including service medical records), history provided by the 
veteran, and an examination, clearly weighs against the 
veteran's claim for service connection for coronary heart 
disease on a direct incurrence or presumptive basis.  A 
physician subsequently addressed the question of whether the 
veteran's intracranial small vessel or cerebrovascular 
disease was linked to an in-service heat stroke indicated 
that he was "unsure" as to whether there was any such 
causal connection.  Such an opinion neither weighs in favor 
or against the claim.  

The medical evidence does not show that the veteran's 
coronary disease was present during service or for decades 
thereafter.  Although there is competent evidence of a 
current diagnosis of coronary artery disease with status 
post-coronary artery bypass graft, the only competent medical 
opinion weighs against the claim that there is a nexus 
between a current diagnosis of cardiovascular disease and any 
remote incident of active duty, to include the documented 
episode of heat exhaustion.    

As noted above, service connection may also be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  However, the provisions of 38 C.F.R. § 
3.310 apply only to service connection for secondary 
disabilities caused by a service-connected disability.  
Inasmuch as service connection has not been established for 
residuals of heat exhaustion, there is no legal basis for 
entitlement to service connection for coronary artery disease 
with status post-coronary artery bypass graft, as secondary 
to heat exhaustion under 38 C.F.R. § 3.310(a).   

As the preponderance of the evidence is against the veteran's 
claim service connection for coronary artery disease with 
status post coronary artery bypass graft, to include as 
secondary to residuals of heat exhaustion, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); also see, e.g., Gilbert, supra.







ORDER

Entitlement to service connection for residuals of heat 
exhaustion, claimed as heat strokes, is denied.  

Entitlement to service connection for coronary artery disease 
with status post-coronary artery bypass graft, to include as 
secondary to heat exhaustion, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


